Exhibit 99.1 NEWS RELEASE Calgary, Alberta, Canada – February 13, 2014 (Canadian dollars except as indicated) PRECISION DRILLING CORPORATION ANNOUNCES 2 FINANCIAL RESULTS This news release contains “forward-looking information and statements” within the meaning of applicable securities laws.For a full disclosure of the forward-looking information and statements and the risks to which they are subject, see the “Cautionary Statement Regarding Forward-Looking Information and Statements” later in this news release. The Board of Directors of Precision Drilling Corporation (TSX:PD) (NYSE:PDS) ("Precision" or the "Corporation") has declared a first quarter dividend on Precision’s common shares of $0.06 per share, payable on March 14, 2014, to shareholders of record on February 27, 2014.For Canadian income tax purposes, all dividends paid by Precision on its common shares are designated as "eligible dividends", unless otherwise indicated by the Corporation. Net earnings this quarter were $68 million, or $0.24 per diluted share, compared to a net loss of $116 million, or $0.42 per diluted share, in the fourth quarter of 2012.In the fourth quarter of 2012, we recognized charges associated with asset decommissioning and a goodwill impairment that, combined, reduced net earnings by $179 million and net earnings per diluted share by $0.63. Revenue this quarter was $567 million, or 6% higher than the fourth quarter of 2012, mainly because of higher international and U.S. drilling activity and higher pricing in Canadian contract drilling partially offset by lower turnkey activity in the United States. Earnings before income taxes, finance charges, foreign exchange, impairment of goodwill, loss on asset decommissioning and depreciation and amortization ("adjusted EBITDA") this quarter were $198 million or 12% higher than the fourth quarter of 2012.Our adjusted EBITDA margin was 35% this quarter, compared to 33% in the fourth quarter of 2012.The increase in adjusted EBITDA margin was mainly due to increases in international and U.S. contract drilling activity and lower costs in U.S. contract drilling.Our activity for the quarter, as measured by drilling rig utilization days, increased 3% in the United States and 43% internationally, and decreased 1% in Canada compared to the fourth quarter of 2012. For the year ended December 31, 2013, net earnings were $191 million or $0.66 per diluted share compared to net earnings of $52 million or $0.18 per diluted share in 2012.Revenue for the year was $2,030 million compared to $2,041 million in 2012.Adjusted EBITDA totaled $639 million for 2013 compared to $671 million in 2012, a decrease of 5%.Improved pricing in Canada and increased activity internationally were offset by lower activity levels in both the Contract Drilling and Completion and Production Services segments.Activity for Precision in 2013, as measured by drilling rig utilization days, decreased 6% in Canada and 13% in the United States compared to 2012, while international activity increased 70%. Kevin Neveu, Precision’s President and Chief Executive Officer, stated:“Precision’s fourth quarter financial performance was a result of strengthening demand for our Tier 1 rigs, continued improvement in day-rates and excellent cost control by our drilling groups.Precision’s High Performance, High Value strategy and our position as a preeminent driller for North America’s unconventional resources is beginning to deliver the financial returns we expect.” “In the United States our activity bottomed in the second quarter at 77 rigs and today we are operating 95 rigs and our fourth quarter results reflect strengthening dayrates and margins.Our customers clearly recognize the efficiency and performance of Precision’s Tier 1 rig fleet and we are pleased to see this value realized in our results.” 1 “In our Canadian operations, Precision’s focused investments are providing strong returns from new build and upgraded rigs for deeper unconventional drilling and pad drilling for heavy oil.These opportunities provide higher long-term returns compared to managing our business to meet short-term utilization targets.Fourth quarter activity was slightly lower than 2012, but Precision’s increasing share of the Tier 1 market is driving dayrates, which continue to trend upwards with nearly a $1,000 per day increase year over year.” “The fourth quarter was the first time our international drilling division delivered results from as many as 12 rigs active, with modest startup expense drag, contributing to our results at a more normal run rate.We are optimistic about this division’s performance in 2014 with the two ST-3000 rig deployments in Kuwait later this year.Additionally, the recent integrated project management awards could lead to several more rigs in Mexico for Precision.” “While our Completion and Production Services group continues to be challenged by low customer demand, I am pleased with our move into the northern U.S. during 2013.This geographic expansion leveraged our core completion and productioncapabilities, diversified our footprint, and continues to provide the opportunity to create value for a larger customer base.” “While 2013 may be seen as disappointing in some respects, as customer demand and activity waned for the first half of the year, the momentum that began to build in our third quarter and gained real traction for Precision in the fourth quarter, sets up a strong start to 2014. The consistently firm oil prices and the weather-driven improved natural gas prices should prove to be positive short-term catalysts.Furthermore, crude transportation debottlenecking and the potential for natural gas exports are encouraging long-term catalysts for Precision.” “With today’s dividend announcement, Precision will have declared $89 million in dividend payments to shareholders in the past 14 months,” concluded Mr. Neveu. 2 SELECT FINANCIAL AND OPERATING INFORMATION Financial Highlights Three months ended December 31, Year ended December 31, (Stated in thousands of Canadian dollars, except where noted) % Change % Change Revenue ) Adjusted EBITDA(1) ) Adjusted EBITDA % of revenue % Net earnings (loss) ) n/m Cash provided by operations ) ) Funds provided by operations(1) ) Capital spending: Expansion ) ) Upgrade Maintenance and infrastructure ) ) Proceeds on sale ) Net capital spending ) ) Net earnings (loss) - per share ($): Basic ) n/m Diluted ) n/m Dividend paid per share ($) Adjusted EBITDA and funds provided by operations are additional GAAP measures.See “ADDITIONAL GAAP MEASURES”. n/m – calculation not meaningful Operating Highlights Three months ended December 31, Year ended December 31, % Change % Change Contract drilling rig fleet Drilling rig utilization days: Canada ) ) United States ) International Service rig fleet Service rig operating hours ) ) Financial Position (Stated in thousands of Canadian dollars, except ratio) December 31, December 31, Working capital Long-term debt(1) Total long-term financial liabilities Total assets Long-term debt to long-term debt plus equity ratio(1) Net of unamortized debt issue costs. Revenue in the fourth quarter of this year was $33 million higher than in 2012 mainly because of higher international and U.S. drilling activity and higher pricing in Canadian contract drilling partially offset by lower turnkey activity in the United StatesIn addition, activity levels in our Completion and Production Services segment were higher in the United States and lower in Canada.Compared to the fourth quarter of 2012, revenue from our Contract Drilling Services segment increased 7% while revenue in our Completion and Production Services segment remained consistent. 3 Adjusted EBITDA margin (adjusted EBITDA as a percentage of revenue) was 35% this quarter, compared to 33% in the fourth quarter of 2012.The increase in adjusted EBIDTA margin was mainly due to improved profitability in international and U.S. contract drilling operations, and new build and upgraded rigs that we have deployed over the past few years offset by weaker demand for our completion and production services.Our portfolio of term customer contracts, a highly variable operating cost structure and economies achieved through vertical integration of our supply chain all support the sustainability of our adjusted EBITDA margins. Our vision is to be recognized as the High Performance, High Value provider of services for global energy exploration and development.We work toward that vision by defining and measuring our results against strategic priorities.Our 2014 priorities are to: 1. Continue to execute our High Performance, High Value strategy. Invest in Precision’s physical and human capital infrastructure to advance field level professional development, provide industry leading service to customers and demand safe operations. Continue to measure and benchmark performance with a view to exceed the high standards we set. 2. Leverage our scale in operations. Utilize established systems to promote consistent and reliable service and to reduce operating costs across all geographies and service lines. 3. Seize the growth opportunities in front of us.Deliver new build and upgraded rigs to customer contracts, expand international activity in existing theatres of operation and grow our Canadian LNG drilling leadership position.Be a recognized leader in the integrated directional drilling transformation.Grow U.S. presence in Completion and Production Services segments. 4. Increase returns for our investors. For the fourth quarter of 2013, the average West Texas Intermediate price of oil was down slightly from the 2013 yearly averages while average AECO and Henry Hub natural gas prices were higher. Three months ended December 31, Years ended December 31, Average oil and natural gas prices Oil West Texas Intermediate (per barrel) (US$) 88.10 94.13 Natural gas Canada AECO (per MMBtu) (Cdn$) United States Henry Hub (per MMBtu) (US$) Summary for the three months ended December 31, 2013: ●Operating earnings (see “Additional GAAP Measures” in this news release) this quarter were $108 million, or 19% of revenue, compared to a loss of $105 million in 2012.In the fourth quarter of 2012, we recorded a charge of $192 million related to the decommissioning of 52 drilling rigs, which reduced 2012 operating earnings.Operating earnings for 2013 were positively impacted by the increase in activity in our international and U.S. operations offset by weaker demand for our Canadian completion and production services, when compared to the fourth quarter in 2012. ●General and administrative expenses this quarter were $34 million, or $4 million higher than the fourth quarter of 2012 primarily because of the year to date true up of incentive compensation costs tied to the price of our common shares and operating results. ●Net finance charges were $23 million, an increase of $1 million compared with the fourth quarter of 2012 due to the increase in average outstanding debt stated in Canadian dollars. ●Average revenue per utilization day for contract drilling rigs in Canada increased in the fourth quarter of 2013 to $22,932 from the prior year fourth quarter of $21,997 and decreased in the United States to US$23,841 from US$25,465 for the fourth quarter of 2012.The increase in revenue rates for the fourth quarter in Canada was due to rig mix in part from increased activity days from Tier 1 rigs compared to the prior year quarter as new build and upgraded rigs entered the fleetIn the United States, the average daily rate was down from the prior year because of a reduction in turnkey activity.Excluding turnkey results, the average U.S. contract drilling revenue per utilization day increased US$318 from the fourth quarter of the prior year.In Canada, for the fourth quarter of 2013, 44% of Precision’s utilization days were achieved from drilling rigs working under term contracts compared to 41% in the 2012 comparative period.In the United States, for the fourth quarter of 2013, 62% of Precision’s utilization days were generated from rigs working under term contracts compared to 64% in the 2012 comparative period.Turnkey revenue for the fourth quarter of 2013 was US$17 million, compared with US$32 million in the 2012 comparative period.Within our Completion and Production Services segment, average hourly rates for service rigs were $878 in the fourth quarter of 2013 compared to $795 in the fourth quarter of 2012.The increase in the average hourly rate was the result of an increase in coil tubing hours. 4 ●Average operating costs per utilization day for drilling rigs in Canada increased in the fourth quarter of 2013 to $10,391 from the prior year fourth quarter of $10,141 while in the United States costs decreased to US$14,150 in 2013 from US$16,103 in 2012.The cost increase in Canada was primarily due to the October crew wage increase.The cost decrease per day in the United States was primarily due to lower turnkey activity and cost efficiencies gained throughout the year.Excluding turnkey results, the average U.S. contract drilling operating cost per utilization day decreased US$882 from the fourth quarter of the prior year.Within Precision’s Completion and Production Services segment, average hourly operating costs for service rigs increased to $703 in the fourth quarter of 2013 as compared to $594 in the fourth quarter of 2012 primarily due to costs associated with coil tubing and fixed costs spread over a lower activity base. ●Precision realized revenue from international contract drilling of $47 million in the fourth quarter of 2013, a $24 million increase over the prior year period.During the fourth quarter of 2013, one rig contract in Mexico was terminated resulting in lump sum recognition of revenue of US$3 million with no associated costs. ●Precision realized revenue from directional services of $31 million in the fourth quarter of 2013, a $4 million decrease from the prior year period. ●Funds provided by operations (see “Additional GAAP Measures” in this news release) in the fourth quarter of 2013 were $156 million, an increase of $13 million from the prior year comparative quarter of $143 million.The increase is the result of higher earnings for the quarter compared to last year. ●During December 2013, all of Precision’s outstanding warrants were exercised providing proceeds to Precision of $48 million. ●Capital expenditures for the purchase of property, plant and equipment were $123 million in the fourth quarter, a decrease of $64 million over the same period in 2012.Capital spending for the fourth quarter of 2013 included $54 million for expansion capital, $30 million for upgrade capital and $39 million for the maintenance of existing assets and infrastructure spending. Summary for the year ended December 31, 2013: ●Revenue for 2013 was $2,030 million, a decrease of 1% from 2012. ●Operating earnings were $306 million, an increase of $135 million or 79% from 2012.Operating earnings were 15% of revenue in 2013 compared to 8% in 2012.In 2012, we recorded a charge of $192 million related to the decommissioning of 52 drilling rigs, which reduced 2012 operating earnings. ●General and administrative costs were $143 million, an increase of $16 million over 2012 primarily as a result of the increase in incentive compensation costs tied to the performance of Precision’s common shares and costs associated with administration of increased international and U.S. activities in 2013. ●Net finance charges were $93 million, an increase of $6 million from 2012.The increase is primarily due to the increase in average outstanding debt stated in Canadian dollars. ●Funds provided by operations (see “Additional GAAP Measures” in this news release) in 2013 were $462 million, a decrease of $137 million from 2012. ●Capital expenditures for the purchase of property, plant and equipment were $536 million in 2013 a decrease of $332 million over 2012.Capital spending for 2013 included $282 million for expansion capital, $141 million for upgrade capital and $113 million for the maintenance of existing assets and infrastructure. 5 OUTLOOK Contracts Our portfolio of term customer contracts provides a base level of activity and revenue and, as of February 12, 2014, we have term contracts in place for an average of 57 rigs in Canada, 53 in the United States and eight internationally for the first quarter of 2014 and an average of 51 rig contracts in Canada, 41 in the United States and seven internationally for the full year.In Canada, term contracted rigs normally generate 250 utilization days per year because of the seasonal nature of well site access.In most regions in the United States and internationally, term contracts normally generate 365 utilization days per year. Drilling Activity In the United States, our average active rig count in the quarter was 90 rigs, up three rigs over the fourth quarter in 2012 and up nine rigs over the third quarter of 2013.We currently have 95 rigs active in the United States. In Canada, our average active rig count in the quarter was 89 rigs, the same as the fourth quarter in 2012 and up six rigs over the third quarter of 2013.We currently have 144 rigs active in Canada and expect the strength of drilling activity in the first quarter to be driven in large part by weather.We expect to benefit from the fleet enhancements made over the past few years when compared to the prior year period. Internationally, our average active rig count in the quarter was 11 rigs, up three rigs over the fourth quarter in 2012 and in line with the third quarter of 2013.We currently have 11 rigs active internationally and expect our active rig count to grow over the next two quarters as two new build rigs for the Kuwait market are delivered late in the second quarter, and we see potential for additional rigs going to work in Mexico. Industry Conditions To date in 2014, drilling activity has been similar to this time last year for both Canada and the United States.According to industry sources, as of February 7, 2014, the U.S. active land drilling rig count was up about 1% from the same point last year and the Canadian active land drilling rig count had decreased about 2%.Despite the active industry rig count softness, demand for Tier 1 assets continues to be strong, benefiting drilling contractors, like Precision, with a high percentage of Tier 1 assets. Canada has been experiencing an increase in natural gas and gas liquids drilling activity related to deep basin drilling in northwestern Alberta and northeastern British Columbia while the trend towards oil-directed drilling in the United States has continued in 2014.To date in 2014, approximately 64% of the Canadian industry’s active rigs and 80% of the U.S. industry’s active rigs were drilling for oil targets, compared to 73% for Canada and 76% for the U.S. at the same time last year. Capital Spending Capital spending in 2014 is expected to be $515 million: · The 2014 capital expenditure plan includes $268 million for expansion capital, $195 million for sustaining and infrastructure expenditures, and $52 million to upgrade existing rigs.We expect that the $515 million will be split $478 million in the Contract Drilling segment and $37 million in the Completion and Production Services segment. · Precision’s expansion capital plan includes 11 new build drilling rigs including six for Canada, two for the United States, two for Kuwait and one Super Triple ST1500 rig which will only be completed once a firm customer contract is secured.The six rigs for Canada include fiveST-1500 rigs for northern gas and gas liquids drilling and one Precision Super Single for heavy oil development drilling.The U.S. new builds consist of two ST-1500 rigs while in Kuwait two ST-3000 rigs are expected to be deployed late in the second quarter.Additional expansion capital is allocated to equipment for Completion and Production Service, and long-lead items. · The 2014 capital plan includes 10 to 14 rig upgrades, four of which represent the completion of the 2013 rig upgrade program. · Precision’s sustaining and infrastructure capital plan is based upon currently anticipated activity levels for 2014 and includes a technical and operational support centre in Nisku, Alberta along with regional support facilities and corporate systems.The Nisku centre consolidates Precision’s existing Canadian operations and technical support centres and will contain a new employee training centre complete with a fully functional training rig equipped with the latest drilling technology.The Nisku facility is expected to support Canadian operations for several decades, provide increased capacity and efficiency, and ensure that we continue to deliver services with highly skilled and well trained field personnel.The portion of the 2014 budget allocated to this facility is approximately $30 million. 6 SEGMENTED FINANCIAL RESULTS Precision’s operations are reported in two segments: the Contract Drilling Services segment, which includes the drilling rig, directional drilling, trucking, oilfield supply and manufacturing operations; and the Completion and Production Services segment which includes the service rig, snubbing, coil tubing, rental, camp and catering and wastewater treatment operations. Three months ended December 31, Year ended December 31, (Stated in thousands of Canadian dollars) % Change % Change Revenue: Contract Drilling Services ) Completion and Production Services ) Inter-segment eliminations ) Adjusted EBITDA:(1) Contract Drilling Services Completion and Production Services ) ) Corporate and Other ) (1) See “ADDITIONAL GAAP MEASURES”. 7 SEGMENT REVIEW OF CONTRACT DRILLING SERVICES Three months ended December 31, Year ended December 31, (Stated in thousands of Canadian dollars, except where noted) % Change % Change Revenue ) Expenses: Operating ) General and administrative Adjusted EBITDA(1) Depreciation Loss on asset decommissioning - ) - ) Operating earnings (loss)(1) ) n/m Operating earnings (loss) as a percentage of revenue % %) % % Drilling rig revenue per utilization day in Canada (Cdn$) Drilling rig revenue per utilization day in the United States(2) (US$) 23,841 25,465 ) 23,575 23,696 ) (1) See “ADDITIONAL GAAP MEASURES”. (2) Includes revenue from idle but contracted rig days. n/m – calculation not meaningful Three months ended December 31, Canadian onshore drilling statistics:(1) Precision Industry(2) Precision Industry(2) Number of drilling rigs (end of period) Drilling rig operating days (spud to release) Drilling rig operating day utilization 42
